Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for items that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, for better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a front and left side perspective view of a tricycle frame embodying my new design as assembled on a tricycle;
1.2 is a rear and right side perspective view thereof;
1.3 is a front and left side perspective view of the tricycle frame independent from the other parts of the tricycle;
1.4 is a rear and right side perspective view thereof;
1.5 is a top plan view thereof;
1.6 is a bottom plan view thereof;
1.7 is a left side elevation view thereof;
1.8 is a right side elevation view thereof;
1.9 is a front elevation view thereof; and
1.10 is a rear elevation view thereof. --
The paragraph immediately preceding the claim improperly describes the views of the reproduction, of which should be part of the preceding section of the specification. As the preceding section has been amended to include a proper description of the views, the descriptions included in this section is consequently redundant and unnecessary. Additionally, the broken line showing is improperly referred to as “stippled line portions”. Stippling are not lines but rather a form of shading used to represent and indicate surface contour.
Accordingly, the paragraph in the specification that reads:  
[The design comprises the features of shape and configuration of the tricycle frame as shown in the drawings in solid lines. The stippled line portions do not form part of the design; reproduction 1.1 is a front perspective view of the tricycle frame, showing the environment; reproduction 1.2 is a rear perspective view of the tricycle frame, showing the environment; reproduction 1.3 is a front perspective view of the tricycle frame; reproduction 1.4 is a rear perspective view of the tricycle frame; reproduction 1.5 is a top plan view of the tricycle frame; reproduction 1.6 is a bottom plan view of the tricycle frame; reproduction 1.7 is a right side elevation view of the tricycle frame; reproduction 1.8 is a left side elevation view of the tricycle frame; reproduction 1.9 is a front elevation view of the tricycle frame and reproduction 1.10 is a rear elevation view of the tricycle frame.]
has been amended to read as follows:
-- The broken lines in the reproductions illustrate portions of the tricycle frame and environmental structure of tricycle parts that form no part of the claimed design. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914